Title: From George Washington to Gouverneur Morris, 18 May 1778
From: Washington, George
To: Morris, Gouverneur


                    
                        My dear Sir,
                        Valley-forge May 18th 1778.
                    
                    Your favor of the 15th Inst. gave me singular pleasure—I thank you for the agreeable intelligence it contains; which (tho not equal to my wishes) exceeds my expectation, & is to be lamented only for the delay, as the evils, consequent of it, will, soon (as I have often foretold) be manifested in the moving state of the Army, if the Departments of Quarter Master and Commissary will enable us to stir, and keep pace with the Enemy, who, from every acct, are busy in preparing for their departure from Philadelphia—whether for the West Indies—a rendezvous at New York, to prepare for their voyage—or for some other expedition, time only can discover. The sooner however the regimental regulations, & other arrangements are set about, the sooner they will be finished; and for godsake My dear Morris, let me recommend it to you, to urge the absolute necessity of this measure, with all your might.
                    As the Council held at this place was by order of Congress, & the members constituting it, pointed out by them, it was determined, out of respect to that body, to treat the New Members with civility—Indeed, the wish of all here, that no private differences should interrupt that harmony which is so essential in public Councils, had no small share in the amity that appeared—Contrary I own, to my expectation, the same Sentiments respecting the measures to be pursued, pervaded the whole—our resolutions of consequence, were unanimous.
                    I was not a little surprized to find that a Gentn who, sometime ago (when a cloud of darkness hung heavy over us & our affairs looked gloomy) was desirous of resigning, now stepping forward in the line of the Army—But, if he can reconcile such conduct to his feeling as an 
                        Officer & Man of honor; & Congress has no objection to his leaving his Seat in another department, I have nothing personally to oppose to it. Yet, I must think, that Gentlemens stepping in, and out, as the Sun happens to beam forth, or obscures, is not quite the thing, nor quite just with respect to those Officers who take the bitter with the sweet.
                    I am told that C-nw-y (from whom I have received another impertinent Letter dated the 23d Ulto demanding the commd of a division of the Continental Army) is, through the medium of his friends, solliciting his Commision again. Can this be? and if so, will it be granted? I am very sincerely, and Affectionately Yr
                    
                        Go: Washington
                    
                